Citation Nr: 9909870	
Decision Date: 04/08/99    Archive Date: 04/22/99

DOCKET NO.  96-48 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for residuals of a left 
knee injury.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. McCormack, Associate Counsel



INTRODUCTION

The veteran had active air service from November 1953 to 
January 1957.  This matter comes to the Board of Veterans' 
Appeals (Board) from a Department of Veterans Affairs (VA) 
Denver Regional Office (RO) February 1996 rating decision 
which reopened and denied the veteran's claim for service 
connection for residuals of a left knee injury.  The Board 
agrees that new and material evidence has been submitted 
since the February 1992 RO denial of service connection for 
left knee injury residuals.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir.1996); 38 C.F.R. § 3.156 (1998).  At the 
January 1999 Travel Board hearing, evidence consisting of a 
copy of the veteran's DD Form 214 and a statement from the 
veteran were furnished the Board.  Initial consideration of 
this additional evidence by the RO was waived, in writing, by 
the veteran pursuant to 38 C.F.R. § 20.1304(c) (1998).


FINDING OF FACT

The veteran experiences residual symptomatology of a left 
knee injury sustained during active service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in favor of the veteran, 
his residuals of a left knee injury were incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he injured his left knee during a 
field training exercise in 1955, and when he fell over a pipe 
in a stockroom in 1956.  He maintains that service-connection 
is now warranted for his residuals of a left knee injury.

His claim for service connection for residuals of a left knee 
injury is well grounded pursuant to 38 U.S.C.A. § 5107(a), as 
it is plausible under the circumstances of this case.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  Specifically, the 
veteran's morning reports show that he was admitted for 
medical observation to rule out a lateral meniscus injury in 
July 1955, and his most recent VA examination report shows a 
diagnosis of old left knee injury with degenerative 
arthritis.

Service connection may be granted for disability resulting 
from chronic disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  If the disability is arthritis, service connection 
may be established if the disability was manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

For the showing of chronic disease in service there is 
required combination of manifestations sufficient to identify 
the disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1998).

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When on careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (1998).

For a veteran to prevail in his claim it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran's service medical records are not available for 
review and appear to have been destroyed in the fire at the 
National Personnel Records Center in 1973.  When service 
medical records are unavailable, the Board's obligations to 
explain its findings and conclusions and consider the 
benefit-of-the-doubt rule is heightened.  Pruitt v. 
Derwinski, 2 Vet. App. 83 (1992); O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).

In support of his claim, the veteran submitted copies of the 
morning reports from his unit, showing that he was 
hospitalized in July and September 1955.  They also include a 
July 1955 Admission and Disposition Report for Overseas 
Hospitals which shows he was admitted for medical observation 
to rule out a lateral meniscus injury.

VA outpatient treatment records from December 1989 to 
November 1990 show that the veteran was diagnosed as having 
degenerative joint disease of the left knee on two occasions 
during this period.

In January 1990, the veteran was afforded a VA medical 
examination in connection with his claim for nonservice-
connected disability benefits.  The examination report shows 
that he reported a history of incurring left knee injury in 
1955, and that he was hospitalized from March to September 
1955.  The examination report reveals no medical findings or 
a diagnosis pertaining to the left knee.

On VA medical examination in August 1991, the veteran 
reported that he incurred a left knee injury in 1955, and 
that he was hospitalized from March to September of that 
year.  He further reported that he reinjured his left knee in 
1956.  Examination of his left knee revealed that the patella 
was obviously deformed from old fractures.  There was no 
limitation of motion, but crepitus was present.  The veteran 
was only able to squat to a 45 degree angle.  X-ray 
examination of his left knee revealed mild degenerative 
changes and a remote patellar fracture with persistent lucent 
separation of fracture fragments.  It was noted that these 
findings were consistent with the veteran's history of a 
remote left patellar fracture.  The pertinent diagnosis was 
remote left patellar fracture with nonunion and degenerative 
arthritis.

In September 1994, the veteran submitted copies of 
photographs of a man identified via an arrow as the veteran.  
By accompanying statement in support of claim, he indicated 
that the photographs were taken of him during his 
hospitalization for a "broken left knee" at the Taksakawa 
Air Force Base Hospital in Japan from March to September 
1955.

On VA medical examination in April 1996, it was reported that 
the veteran walked with a heavy limp and required the use of 
a cane.  Examination of his left knee revealed a loss of 
motion and a small scar on the lateral aspect which was the 
result of previous surgery.  X-ray examination of his left 
knee revealed that the severity of his medial and lateral 
joint space narrowing had increased and that the medial 
compartment narrowing was severe.  The pertinent diagnosis 
was an old left knee injury with arthritis and signs and 
symptoms as described.

At his July 1997 hearing at the RO the veteran testified that 
he injured his left knee during an in-service training 
exercise when he jumped off the back of a truck and landed on 
a rock with his left knee.  He indicated that he was 
subsequently hospitalized for several months.  He reported 
that he reinjured his left knee in 1956, when he stumbled 
over a pipe in a stockroom, and indicated that his left knee 
was later placed in a cast.  He indicated that he had chronic 
left knee disability ever since his discharge from active 
service.  He reported that a Dr. Shima had treated his left 
knee 6 to 8 times a year from 1959 to 1980.  The veteran 
indicated that he had not injured his left knee subsequent to 
separation from active service.

At the January 1999 Travel Board hearing, the veteran again 
testified that he injured his left knee during an in-service 
training exercise.  He reported that he was then hospitalized 
from April to September 1955, and that bone fragments were 
removed from his left kneecap during his hospitalization.  He 
indicated that, in May or June 1956, he again cracked his 
left kneecap when he tripped over a pipe in the back room of 
the commissary where he worked.  He indicated that his left 
knee was in a cast for the 6 weeks following the incident, 
but that the cast had not prevented him from working.  He 
stated that copies of treatment records from Dr. Shima were 
unavailable, as he was now deceased.  

On the basis of the available clinical record, the Board is 
of the opinion that service connection is warranted for the 
veteran's residuals of a left knee injury since the evidence 
for and against the claim seems now to be in relative 
equipoise.  Specifically, as the veteran's service medical 
records are not available for review, there are no medical 
records establishing affirmatively that the residuals of any 
left knee injury are of service origin.  However, the 
unavailability of these records is certainly not the fault of 
the veteran and the morning reports otherwise render 
plausible his contention regarding the onset of his left knee 
injury.  In particular, as noted earlier, the veteran 
testified that he was hospitalized for a left knee injury 
from April to September 1955.  His morning reports tend to 
corroborate his testimony as they show that he was admitted 
for medical observation relative to a lateral meniscus injury 
in July 1955.  While it is unclear whether this was a lateral 
meniscus injury of the left knee, the morning reports further 
corroborate his sworn testimony by showing that he was he 
hospitalized in July and September 1955.

The U.S. Court of Appeals for Veterans Claims (hereinafter 
the Court, known as the U.S. Court of Veterans Appeals prior 
to March 1, 1999) in Savage v. Gober, 10 Vet. App. 488, 
495(1997), considered whether or not medical evidence was 
needed to demonstrate the existence in service of a chronic 
disease, or whether lay evidence would suffice.  The Court 
concluded that this depended on whether the disability was of 
a type that required medical expertise to demonstrate its 
existence, or whether the disability was of a type to which 
lay observation was competent to identify its existence.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994); Horowitz v. 
Brown, 5 Vet. App. 217,221-222 (1993); Budnik v. Derwinski, 3 
Vet. App. 185 (1992).  The Court also observed that symptoms 
and not treatment are the essence of any evidence of 
continuity of symptomatology.  See Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991).  In Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992), the Court held that, while a lay person 
was not competent to make a medical diagnosis or attribute 
symptoms to a particular medical disorder, a lay person was 
competent to report the symptoms which he or she experienced 
or observed.

In this instance, the Board finds the veteran's testimony is 
credible evidence as to the in-service injury to his left 
knee, especially in the light of the fact that the morning 
reports of his unit corroborate his sworn testimony.  The 
Board also finds that his testimony is credible evidence of 
the relevant symptoms experienced by him subsequent to his 
separation from active service.

Turning next to current symptomatology, the VA examination 
reports demonstrate that the veteran continues to experience 
residuals of a left knee injury.  Furthermore, while these 
reports do not directly relate the left knee symptomatology 
to an in-service left knee injury, it was noted in the August 
1991 VA X-ray examination report that the veteran's remote 
left patellar fracture was consistent with the history that 
he provided.

In summary, the Board is persuaded by the available evidence 
that the veteran incurred left knee injury during active 
service.  Moreover, he has demonstrated a continuity of left 
knee symptomatology both during and subsequent to his active 
service which argues strongly in favor of his claim.  
Accordingly, as there appears to be at least an approximate 
balance of positive and negative evidence regarding the 
merits of this issue, the veteran prevails in his claim of 
service connection for residuals of a left knee injury.  
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54.


ORDER

Service connection for residuals of a left knee injury is 
granted.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

